                 Case 18-24523-RAM          Doc 16     Filed 12/26/18     Page 1 of 2




     ORDERED in the Southern District of Florida on December 25, 2018.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  IN THE MATTER OF:                                     CASE NO.: 18-24523-RAM
  CARMEN N. SANDERS                                     CHAPTER: 7

  Debtors,
  _____________________________/


   ORDER GRANTING EMERGENCY MOTION TO EXTEND AUTOMATIC STAY, D.E.
                               #9

         THIS MATTER came before the Court on December 20, 2018, upon the Debtor,

  CARMEN N. SANDERS’, Emergency Motion to Extend the Automatic Stay pursuant to 11

  U.S.C. § 362(c)(3)(B), D.E. #9 (the “Motion”). Having considered the Motion, the reasons

  stated on the record, and being otherwise fully advised in the premises it is;

         ORDERED as follows:


                                              Page 1 of 2
               Case 18-24523-RAM          Doc 16        Filed 12/26/18   Page 2 of 2



       1.      The Debtor’s Motion, D.E. #9, is GRANTED.

       2.      The automatic stay, pursuant to 11 U.S.C. § 362, is extended beyond the initial

thirty (30) days for all Debtor’s Creditors.

                                                  ###



Submitted by:
RICARDO CORONA, ESQ.
Florida Bar No. 111333
3899 NW 7 Street, Suite 202-B
Miami, FL 33126
(305) 547-1234 Phone
(888)5454-5607 Facsimile

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-1(F).




                                               Page 2 of 2
